

115 HR 6766 IH: Veterans Resource Center Act of 2018
U.S. House of Representatives
2018-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6766IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2018Mr. Panetta (for himself and Mr. Bacon) introduced the following bill; which was referred to the Committee on Veterans' Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize the Secretary of Veterans Affairs to make grants to public institutions of higher
			 education for the establishment of Veterans Resource Centers, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Veterans Resource Center Act of 2018. 2.Grants for Veterans Resource Centers at public institutions of higher education (a)Grants authorizedThe Secretary of Veterans Affairs shall carry out a program under which the Secretary makes grants, on a competitive basis, to public institutions of higher education to enable such institutions to establish and maintain Veterans Resource Centers as described in subsection (d).
 (b)ApplicationsTo be eligible to receive a grant under this section, a public institution of higher education shall submit to the Secretary of Veterans Affairs an application at such time, in such manner, and containing such information as the Secretary may require.
 (c)Priority registrationAs a condition of receiving a grant under this section, a public institution of higher education that offers priority course registration to any subgroup of students who are in a class year shall offer priority course registration to military-connected students who are in such class year.
 (d)Veterans Resource CenterA public institution of higher education that receives a grant under this section shall use the grant to establish, maintain, and provide services from a Veterans Resource Center on the grounds of the institution. Each Veterans Resource Center shall be a dedicated space where military-connected students can—
 (1)socialize with each other; (2)meet with relevant individuals and organizations, including representatives of the Armed Forces, the Department of Veterans Affairs, Veterans Service Organizations, and military student advocates; and
 (3)engage in such other activities as may benefit the student, as determined by the institution. (e)Grant duration and amount (1)DurationEach grant under this section shall be made for a period of 5 years.
 (2)AmountThe Secretary of Veterans Affairs shall determine the maximum amount of each grant under this section.
 (f)Supplement, not supplantA public institution of higher education shall use a grant received under this section only to supplement funds that would, in the absence of such grant, be made available from other Federal, State, or local sources for activities supported by the grant, not to supplant such funds.
 3.Priority recruiting and accessTo the extent determined to be appropriate by the Secretary of Defense, the Secretary shall ensure that covered institutions receive priority access to military installations for purposes of recruiting students, including students eligible for the Transition Assistance Program under section 1144 of title 10, United States Code.
 4.DefinitionsIn this Act: (1)The term Armed Forces has the meaning given that term in section 101(a) of title 10, United States Code.
 (2)The term covered institution means a public institution of higher education that— (A)has a Veterans Resource Center (as described in section 2(d)); and
 (B)offers priority course registration to military-connected students (as described in section 2(c)). (3)The term institution of higher education has the meaning given that term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).
 (4)The term military-connected student means a student who is a member of the Armed Forces or a veteran. (5)The term veteran has the meaning given that term in section 101(2) of title 38, United States Code.
			